10
11
12
13
14
15
16
Le}
18
LS
20
2a
ee
23
24
25

26

Zl

28

q

Case 3:19-cr-04240-JLS Document1 Filed 10/24/19 PagelD.1 Page1of3

FILED

Oct 24 2019

CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
BY s/ yeseniab DEPUTY

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT oF CALIFORNIA

!
UNITED STATES OF AMERICA, Case No.: 19 CR4240 JLS
Plaintiff, INFORMATION
Vv. Title 18, U.5.C,, See, 271 =
Counterfeiting and Forging
JEFFREY HARRELL, Obligations or Securities of

the United States
Defendant.

 

 

 

The United States Attorney charges:
COUNT 1
On or about March 29, 2019, within the Southern District of
California, defendant JEFFREY HARRELL, with intent to defraud, did
falsely counterfeit, make, and forge an obligation of the United
States, to wit: fifteen $100 federal reserve notes, serial number
B17696399; in violation of Title 18, United States Code, Section 471.
COUNT 2
On or about March 29, 2019, within the Southern District of
California, defendant JEFFREY HARRELL, with intent to defraud, did
falsely counterfeit, make, and forge an obligation of the United
States, to wit: ten $100 federal reserve notes, serial number
KB46279860I; in violation of Title 18, United States Code, Section 471.
ie
ff

MEH: 9/12/19

 

 
10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
a3
26
Zh

28

 

 

4

Case 3:19-cr-04240-JLS Document1 Filed 10/24/19 PagelD.2 Page 2of3

COUNT 3
On or about March 29, 2019, within the Southern District of
California, defendant JEFFREY HARRELL, with intent to defraud, did
falsely counterfeit, make, and forge an obligation of the United
States, to wit: one $100 federal reserve note, serial number
DB55376579A; in violation of Title 18, United States Code, Section 471.
COUNT 4
On or about March 29, 2019, within the Southern District of
California, defendant JEFFREY HARRELL, with intent to defraud, did
falsely counterfeit, make, and forge an obligation of the United
Starea, to wit: two $50 federal reserve notes, serial number
WB77773543C; in violation of Title 18, United States Code, Section 471.
COUNT 5.
On or about March 29, 2019, within the Southern District of
GeiG eoeniia: defendant JEFFREY HARRELL, with intent to defraud, did
falsely counterfeit, make, and forge an obligation of the United
States, to wit: ten $50 federal reserve notes, serial number
MB79631234A; in violation of Title 18, United States Code, Section 471.
. COUNT 6
On or about March 29, 2019, within the Southern District of
California, defendant JEFFREY HARRELL, with intent to defraud, did

falsely counterfeit, make, and forge an obligation of the United

 

 
10
it
12
13
14
LS
16
1
18
19
20
at
22
23
24
25
26
27

28

 

 

!

Case 3:19-cr-04240-JLS Document1 Filed 10/24/19 PagelD.3 Page 3 of 3

States, to wit: five $50 federal reserve notes, serial number

AG11812128C; in violation of Title 18, United States Code, Section 471.

ROBERT S. BREWER, JR.

 

onreo: sD fpa]i4

Assistant U.S. Attorney

 
